Mr. Justice Raney
delivered the opinion of the court:
This is a motion for a rule upon the appellees to show cause why they should not be attached for violating a supersedeas granted by a Justice of this court.
It now appears that intervening the entry of the appeal and the granting of such order the writ of mandamus was obeyed, and the appellees obtained the license to sell liquor from the Collector of Revenue. This' was of course unknown to myself or the other Justices of the court with whom I consulted and with whose concurrence I acted when I made the order.
A supersedeas to a final judgment not performed stays the execution thereof, but does not undo the performance of such judgment which has been fully performed. 5th Fla.,234; 19 Wall., 661, The ruléis denied. This denial, or such performance, however, does not affect the appeal, which stands for such disposition as may be proper. 3 Otto, 150.